Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri,
a la cual se une el
Juez Presidente Señor Andréu García.
En el caso de autos procede dictar sentencia para revo-car la de instancia y devolverla a dicho foro para procedi-mientos ulteriores. Ello por las razones que se exponen más adelante. Veamos.
1 — 1
Como se sabe, las capitulaciones matrimoniales no son el régimen ordinario para atender los aspectos económicos de la unión entre dos cónyuges. Sólo deben pactarse tales capitulaciones con plena conciencia de lo que ello acarrea, porque una vez pactadas, sus términos son vinculantes, conforme a la voluntad originaria de las partes.
Tanto Puig Brutau como Lacruz Berdejo han señalado que los cónyuges, al acordar las capitulaciones matrimo-niales, pueden en su propio interés fijar autolimitaciones en cuanto a su situación económica dentro del matrimonio. “Es decir, los cónyuges pueden disponer para su propia conveniencia reglas que amplíen los poderes jurídicos de uno de ellos, cualquiera que sea, a costa de los del otro”. (Escolio omitido.) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, pág. 115. *57Véase J.L. Lacruz Berdejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1982, T. IV, pág. 328. Ello es parte de la naturaleza intrínseca del contrato de capitulaciones matrimoniales.
Conforme a la aludida naturaleza de las capitulaciones matrimoniales, no cabe que ,el contrato que las formaliza sea interpretado judicialmente para añadir elementos nue-vos o para variar los términos de lo pactado. Dicho contrato no está sujeto a revisiones judiciales que en efecto alteren la voluntad originaria de las partes. Es por ello que no tiene mérito alguno el planteamiento que nos hace la peti-cionaria Rivera Pérez, de que resolvamos que en su caso las capitulaciones pactadas no excluyen la existencia de un régimen legal de gananciales. Aquí los futuros cónyuges habían pactado clara y expresamente que en su matrimo-nio se mantendrían separadas la propiedad y la adminis-tración de sus bienes presentes y futuros, y que se descar-taba el régimen económico de la sociedad de bienes gananciales. No podemos alterar ese claro acuerdo. No es-tán presentes en este caso las circunstancias excepcionales que dieron lugar a nuestros pronunciamientos muy parti-culares en Umpierre v. Torres Díaz, 114 D.P.R. 449 (1983), y en Domínguez Maldonado v. E.L.A., 137 D.P.R. 954 (1995). Acceder al planteamiento de la peticionaria signifi-caría hacer otra modificación más al ordenamiento jurídico sobre las capitulaciones matrimoniales, que bastante enre-vesado está ya, en virtud de nuestras decisiones en Domínguez Maldonado v. E.L.A., supra, y en Umpierre v. Torres Díaz, supra. Una ampliación o extensión de lo pronunciado en esas dos decisiones no sólo desnaturalizaría la figura jurídica del contrato de capitulaciones matrimoniales, sino que, además, sería totalmente innecesario, ya que el caso de autos puede resolverse de una manera más sencilla.
En efecto, el tribunal de instancia erró al dictar senten-cia como lo hizo en el caso de autos. Por razones que son independientes del planteamiento sobre la existencia aquí *58de una sociedad de gananciales, no procedía que dicho foro determinase que la propiedad en disputa le pertenecía úni-camente al señor Cruz Ayala, sin dilucidar más a fondo los derechos que la señora Rivera Pérez pudiese tener con res-pecto a la propiedad en cuestión.
Para disponer del caso conforme a derecho, el tribunal a quo debió haber determinado el alcance de las estipulacio-nes sobre la propiedad aludida, acordadas por las partes al quedar disuelto su matrimonio. Podría ser que la intención de las partes con respecto a dicha propiedad al momento del divorcio haya sido de tal trascendencia, que haya ocu-rrido una transacción determinativa de la controversia. Véanse: Sucn. Román v. Shelga Corp., 111 D.P.R. 782 (1981); P.R. Glass Corp. v. Tribunal Superior, 103 D.P.R. 223 (1975). Esto por sí solo justifica revocar el dictamen de instancia y devolver el caso a foro a quo para que celebre una vista y determine el alcance de las estipulaciones acor-dadas por las partes al divorciarse.
El tribunal de instancia, además, tenía que dilucidar y esclarecer el alcance de lo dispuesto en la escritura de com-praventa de la propiedad en cuestión, en la cual tanto el señor Cruz Ayala como la señora Rivera Pérez comparecie-ron como compradores de ésta. Aunque la señora Rivera Pérez admitió que no aportó dinero para la adquisición de la propiedad en cuestión, es posible que, por común acuerdo, su aportación haya sido mediante los trabajos realizados por ella en el negocio de su esposo. Ciertamente la prestación de una parte en una empresa común puede ser laboral. No tiene que ser necesariamente pecunaria. Nótese que en su demanda sobre división de comunidad, Cruz Ayala expresamente admite que las partes adquirie-ron la propiedad en cuestión como condómines y que exis-tía una comunidad de bienes entre ellos con respecto a ésta. En efecto, en su acción Cruz Ayala sólo reclamaba la mitad del valor neto de la propiedad, más una acreencia correspondiente a determinados pagos relativos a la pro-*59piedad aludida, hechos por él con dinero privativo. No po-día el tribunal dictar una sentencia para resolver que el demandante era el único y exclusivo dueño de la propie-dad, cuando ello era contrario incluso a las alegaciones y la reclamación del propio demandante.
Nótese, además, que el acuerdo en las capitulaciones matrimoniales de mantener separada la propiedad y admi-nistración de sus bienes futuros no constituye necesaria-mente un impedimento a la adquisición en común de al-guna propiedad en particular. Ello sería así si tal adquisición estuviese prohibida en el pacto de capitulacio-nes matrimoniales. Si no hay tal prohibición, nada le im-pide a las partes que tienen pleno señorío sobre sus propios bienes, precisamente en el ejercicio de tal señorío, acordar en un caso particular la adquisición de algún bien en co-mún y qué aportaciones haría cada cual a tales fines. El foro a quo debió haber examinado si aquí se formalizó un acuerdo de tal naturaleza antes de denegar el reclamo de la peticionaria.
Por todo lo anterior, debe revocarse la sentencia emitida en este caso por el foro de instancia y devolverlo para dilu-cidar los dos asuntos mencionados antes.
— O —